Citation Nr: 1510974	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  08-33 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis/rhinitis.

2.  Entitlement to service connection for a bilateral hip disability.

3.  Entitlement to service connection for fibromyalgia/rheumatoid arthritis.

4.  Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from June 1975 to June 1978.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In July 2013, these matters were remanded for additional development (by a Veterans Law Judge other than the undersigned).  The case is now assigned to the undersigned.

The claim of service connection for depression (which was addressed by the Agency of Original Jurisdiction (AOJ) as part and parcel of the service connection for fibromyalgia claim) has been recharacterized as a separate issue, and expanded (under Clemons v. Shinseki, 23 Vet. App. 1 (2009)) to encompass any psychiatric disability, however diagnosed. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on her part is required.


REMAND

A preliminary review of the record found that further development is necessary before the claims on appeal can be decided.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Additionally, because there has not been substantial compliance with previous remand instructions with respect to the Veteran's claims of service connection for fibromyalgia/rheumatoid arthritis and for a psychiatric disability, a remand to ensure compliance is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Sinusitis/Rhinitis 

The July 2013 remand instructed the AOJ to secure a medical opinion that addressed whether a sinusitis/rhinitis disability shown at any point since the Veteran filed her claim in October 2000 had its onset during, or is/was otherwise related to, her service.  On September 2013 VA sinusitis and rhinitis examination, the examiner concluded that the Veteran does not now have, and has never had, a diagnosis of a sinus condition.  He noted that the Veteran's file is silent for any diagnosis of allergic rhinitis or sinusitis.  The Board finds that the record may suggest otherwise; September 2010 treatment records note diagnoses of septal deviation and nasal valve collapse, and that the Veteran later underwent septoplasty.  The opinion is therefore inadequate for rating purposes.  Consequently, a remand to secure an adequate opinion is necessary.  See Barr, 21 Vet. App. at 303.   

Bilateral Hip Disability

The July 2013 remand instructed the AOJ to secure a medical opinion that addressed whether the Veteran's bilateral hip disability (a) had its onset during, or is/was otherwise related to, service or (b) was caused or aggravated by her service-connected back and/or gynecological disorders.  On September 2013 VA hip and thigh examination, the examiner concluded that the Veteran does not now have, and has never had, a hip and/or thigh condition as she has full range of motion of her hips and the file includes a normal x-ray of her left hip.  He further notes that "her current 'hip' complaints are more likely than not a referred pain from her lumbar spine condition into her right posterior, upper buttock, which she refers to as her 'hip.'"  The Board finds that the opinion is premised on an erroneous factual assumption as April 2001 and August 2005 VA treatment records include a diagnosis of left hip osteopenia; further treatment records also show a diagnosis of left hip arthralgia.  The examination is therefore inadequate for rating purposes, and a remand for an adequate opinion is necessary.  

Fibromyalgia/Rheumatoid Arthritis 

The remand instructed the AOJ to secure a medical opinion regarding whether the Veteran's fibromyalgia/rheumatoid arthritis (a) had its onset during, or is/was otherwise related to, service or (b) was caused or aggravated by her service-connected back and/or gynecological disorders.  In providing the September 2013 opinion in response to the Board's remand, the examiner noted that the Veteran's service treatment records (STRs) are silent for any diagnosis or symptoms of fibromyalgia or rheumatoid arthritis.  He did not address whether her fibromyalgia/rheumatoid arthritis were caused or aggravated by her service-connected back and/or gynecological disorders (as was requested).  Accordingly, the opinion is inadequate for rating purposes, and a remand to ensure compliance with previous instructions is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Psychiatric Disability

The remand instructed the AOJ to secure a medical opinion that addressed whether the Veteran's depression (a) had its onset during, or is/was otherwise related to, service or (b) was caused or aggravated by her service-connected back and/or gynecological disorders.  On September 2013 VA medical opinion, the examiner opined that the Veteran's depression was less likely than not incurred in or caused by service as her STRs are silent for depression.  He further concluded that it would be pure speculation to relate her "multiple psychiatric conditions" to her service-connected disabilities.   The Board finds this opinion to be inadequate as it fails to note that her STRs include diagnoses of both anxiety and depression.  Additionally, the opinion provider failed to note that VA treatment records indicate that her depression may be due to worsening back symptoms.  The examination is therefore inadequate for rating purposes.  Consequently, further development of the medical evidence is necessary.  See Barr, 21 Vet. App. at 303.   




Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record copies of the complete clinical records (any not already associated with the record) of all VA evaluations and treatment the Veteran received for the disabilities on appeal.

2. The AOJ should then arrange for the Veteran to be afforded a VA ear, nose, and throat examination to determine the nature and likely etiology of any sinusitis or rhinitis disability found.  The Veteran's entire record must be reviewed by the examiner.  All indicated tests or studies should be completed.  Based on review of the record, and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Does the Veteran currently have, or at any time during the pendency of this claim is she shown to have had, a sinusitis or rhinitis disability?  If the response is no, the examiner must account for the VA treatment records noting septal deviation and nasal valve collapse (i.e., indicate whether they suggest there is (or was) a chronic sinusitis/rhinitis disorder).  

(b) If the Veteran is found to have, or during the pendency of this claim to have had, a sinusitis or rhinitis disability, the examiner should identify the likely etiology of the sinus disability.  Specifically, is it at least as likely as not (a 50% or better probability) that it had its onset in service?  If the answer is no, identify the etiology considered more likely.

The examiner should include rationale with all opinions.

3.  The AOJ should also arrange for the Veteran to be afforded an orthopedic examination to determine the nature and likely etiology of any right or left hip disability found.  The Veteran's entire record must be reviewed by the examiner.  All indicated tests or studies should be completed.  Based on review of the record, and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Does the Veteran have (or at any time during the pendency of this claim is she shown to have had) a chronic disorder of either or both hips?  If the response is no, the examiner must reconcile that conclusion with the VA treatment records showing diagnoses of left hip osteopenia and left hip arthralgia.  If yes, identify the hip disability by diagnosis. 

(b) Identify the likely etiology of any (and each) hip disability diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to her service/was incurred therein?  

 (c) If a hip disability diagnosed is found to be unrelated to service, please opine further whether the hip disability was caused or aggravated (the opinion must address aggravation) by the Veteran's service-connected back and/or gynecological disorders.  If not, please identify the etiological factor(s) considered more likely.

The examiner should include rationale with all opinions.

4.  The AOJ should also forward the Veteran's record to the September 2013 VA fibromyalgia examiner for review and an addendum opinion.  [If that provider is unavailable, the record should be forwarded to another appropriate physician for review and the opinion sought.  If another examination is needed for the opinion sought, such should be arranged.]  Based on review of the record, the consulting provider should provide responses to the following:
What is the likely etiology of the Veteran's fibromyalgia/rheumatoid arthritis?  Specifically, is it at least as likely as not (a 50% or better probability) that it was caused or aggravated (the opinion must address aggravation) by her service-connected back and/or gynecological disorders?  If not, please identify the etiological factor(s) considered more likely.

The examiner should include rationale with all opinions.

5. Thereafter, the AOJ should review the record and re-adjudicate the claims of service connection for sinusitis/rhinitis, a bilateral hip disability, and fibromyalgia/rheumatoid arthritis.  

6. Then the AOJ should arrange for the Veteran to be examined by a psychiatrist or psychologist (one who has not previously evaluated her) to determine the nature and likely etiology of her psychiatric disability.  The AOJ should advise the examiner of which of the Veteran's disabilities are service connected  The Veteran's entire record must be reviewed by the examiner.  Based on review of the record, and examination and interview of the Veteran, the examiner should provide opinions that respond to the following:

(a) Identify (by diagnosis) each psychiatric disability found.

(b) Regarding each psychiatric disability diagnosed, indicate whether it is at least as likely as not (a 50% or better probability) related directly to the Veteran's service/any event therein.

(c) For any psychiatric disability diagnosed that is determined to be unrelated to the Veteran's service, opine whether it is at least as likely as not (a 50% or better probability) that such was caused or aggravated (the opinion must address aggravation) by the Veteran's service-connected disabilities.

The examiner should include rationale with all opinions.

7.  The AOJ should then review the record and re-adjudicate the claim of service connection for a psychiatric disability.  Thereafter, if any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

